--------------------------------------------------------------------------------

 
Exhibit 10.1
 
SECOND
MODIFICATION AGREEMENT
 
BY THIS SECOND MODIFICATION AGREEMENT (the "Agreement"), made and entered into
as of the 30th day of March, 2007, WELLS FARGO BANK, NATIONAL ASSOCIATION (the
"Lender"), and KNIGHT TRANSPORTATION, INC., an Arizona corporation (the
"Borrower"), in consideration of the mutual covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby confirm and agree as follows:
 
SECTION 1. RECITALS; ACKNOWLEDGEMENTS.
 
1.1     The Borrower and the Lender entered into that Credit Agreement dated
September 15, 2005 (as amended from time to time, the "Credit Agreement") to
provide financial accommodations to the Borrower as provided therein.
 
1.2     Borrower and the Lender desire to modify the Credit Agreement as set
forth herein.
 
1.3     All undefined capitalized terms used herein shall have the meaning given
them in the Credit Agreement as modified by that Modification Agreement dated
October 6, 2006.
 
SECTION 2. CREDIT AGREEMENT.
 
2.1     The following definition in Section 1.1 of the Credit Agreement is
hereby amended to read as follows:
 
    "RLC Maturity Date" shall mean September 30, 2009.
 
2.2     The following definition in Section 1.1 of the Credit Agreement is
hereby deleted:
 
    "Quick Ratio".
 
2.3     Section 5.11(a) of the Credit Agreement is hereby amended to read as
follows:
 
(a) [Intentionally left blank].
 
2.4     Exhibit "E" to the Credit Agreement is hereby amended to read as
attached hereto.
 
SECTION 3. OTHER MODIFICATIONS, RATIFICATIONS AND AGREEMENTS.
 
3.1     All references to the Credit Agreement in the other Loan Documents are
hereby amended to refer to the Credit Agreement as hereby amended.
 
3.2     Borrower hereby reaffirms to the Lender each of the representations,
warranties, covenants and agreements of Borrower set forth in the Credit
Agreement, with the same force and effect as if each were separately stated
herein and made as of the date hereof.
 



--------------------------------------------------------------------------------




3.3     Borrower hereby ratifies, reaffirms, acknowledges, and agrees that the
Note and the Credit Agreement represent valid, enforceable and collectible
obligations of Borrower, and that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to any of
these documents or instruments. Borrower further acknowledges and represents
that no event has occurred and no condition exists that, after notice or lapse
of time, or both, would constitute a default under this Agreement, the Note or
the Credit Agreement.
 
3.4     All terms, conditions and provisions of the Credit Agreement are
continued in full force and effect and shall remain unaffected and unchanged
except as specifically amended hereby. The Credit Agreement, as amended hereby,
is hereby ratified and reaffirmed by Borrower, and Borrower specifically
acknowledges the validity and enforceability thereof.
 
SECTION 4. GENERAL.
 
4.1     This Agreement in no way acts as a release or relinquishment of those
rights securing payment of the Loans. Such rights are hereby ratified,
confirmed, renewed and extended by Borrower in all respects.
 
4.2     The modifications contained herein shall not be binding upon the Lender
until the Lender shall have received all of the following:
 
(a) An original of this Agreement fully executed by the Borrower.
 
(b) A Consent and Agreement of Guarantors, fully executed by the Guarantors.
 
(c) Such resolutions or authorizations and such other documents as the Lender
may require relating to the existence and good standing of the Borrower and the
Guarantors and the authority of any person executing this Agreement or other
documents on behalf of the Borrower and the Guarantors.
 
4.3     Borrower shall execute and deliver such additional documents and do such
other acts as the Banks may reasonably require to fully implement the intent of
this Agreement.
 
4.4     Borrower shall pay all costs and expenses, including, but not limited
to, reasonable attorneys' fees incurred by the Lender in connection herewith,
whether or not all of the conditions described in Paragraph 4.2 above are
satisfied. The Lender, at its option, but without any obligation to do so, may
advance funds to pay any such costs and expenses that are the obligation of the
Borrower, and all such funds advanced shall bear interest at the highest rate
provided in the Note and shall be due and payable upon demand.
 
4.5     Notwithstanding anything to the contrary contained herein or in any
other instrument executed by Borrower or the Lender, or in any other action or
conduct undertaken by Borrower or the Lender on or before the date hereof, the
agreements, covenants and provisions contained herein shall constitute the only
evidence of the Lender's consent to modify the terms and provisions of the
Credit Agreement. Accordingly, no express or implied consent to any further
modifications involving any of the matters set forth in this Agreement or
otherwise shall be inferred or implied by the Lender's consent to this
Agreement. Further, the Lender's consent to this Agreement shall not constitute
a waiver (either express or implied) of the requirement that any further
modification of the Credit Agreement shall require the express written consent
of the Lender; no such consent (either express or implied) has been given as of
the date hereof.
 



--------------------------------------------------------------------------------


 
4.6     Time is hereby declared to be of the essence hereof of the Credit
Agreement, and the Lender requires, and Borrower agrees to, strict performance
of each and every covenant, condition, provision and agreement hereof, of the
Credit Agreement.
 
4.7     This Agreement shall be binding upon, and shall inure to the benefit of,
the parties hereto and their heirs, personal representatives, successors and
assigns.
 
4.8     This Agreement is made for the sole protection and benefit of the
parties hereto, and no other person or entity shall have any right of action
hereon.
 
4.9     This Agreement shall be governed by and construed according to the laws
of the State of Arizona.
 
IN WITNESS WHEREOF, these presents are executed as of the date indicated above.


WELLS FARGO BANK, NATIONAL
ASSOCIATION
   
By: /s/ Keri Tignini
Name: Keri Tignini
Its: Vice President
LENDER
   
KNIGHT TRANSPORTATION, INC.
   
By: /s/ David Jackson
Name: David Jackson
Its: Chief Financial Officer
BORROWER

 

--------------------------------------------------------------------------------


 
Exhibit to Second Modification Agreement available upon request.